[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit

                                           

No. 97-1157

                         LUCAS LUCARELLI,

                      Plaintiff - Appellant,

                                v.

                    UNITED STATES OF AMERICA,

                      Defendant - Appellee.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. P rez-Gim nez, U.S. District Judge]                                                                  

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                 Campbell, Senior Circuit Judge,                                                         

                    and Stahl, Circuit Judge.                                                      

                                           

     Plinio P rez-Marrero for appellant.                                   
     Fidel   A.  Sevillano-del   R o,  Assistant   United  States                                              
Attorney, with whom Guillermo Gil, United States Attorney, was on                                           
brief for appellee.

                                           

                          June 18, 1997
                                           

          Per Curiam.  Lucas  Lucarelli ("Lucarelli"), a disabled                    Per Curiam.                              

40  year old  veteran of  the United  States Air  Force,  and his

mother,  Ada  Rivera ("Rivera"),  filed  this  action in  federal

district  court, claiming medical  malpractice against the United

States under the  Federal Tort  Claims Act (FTCA),  28 U.S.C.    

2671-2680.

          Plaintiffs'  claim  arose  in 1992  when  Lucarelli was

admitted to the Veteran's Administration Medical Center in Puerto

Rico,  complaining  of  back  pain  and  difficulty  walking  and

urinating.   Surgery was  scheduled to treat  him.  Prior  to the

surgery,  an HIV  test  was conducted.    The test  results  were

negative, although Lucarelli was  not informed of this fact.   He

claims to have  overheard two nurses discussing that he "probably

had" the virus.

          In  March  or  April  1993, Rivera  received  a  letter

addressed  to Lucarelli,  which she  opened on  his behalf.   The

letter, dated December 15, 1992, stated that Lucarelli had tested

positive for HIV.

          It  was not  until December  21, 1993,  that Lucarelli,

after  contacting an  attorney and  undergoing another  HIV test,

learned that he was, in fact, HIV negative.

          Following  a bench  trial,  the  court awarded  damages

totalling  $33,750.    Plaintiffs-appellants appeal,  essentially

arguing   that   the  district   court  made   erroneous  factual

determinations regarding the damages suffered.

                               -2-

          On appeal, findings of  fact will be set aside  only if

clearly  erroneous.   Fed.  R. Civ.  P.  52(a); Juno  SRL  v. S/V                                                                           

Endeavour,  58 F.3d 1,  4 (1st Cir.  1995).   Having reviewed the                   

record  and the briefs on  appeal, we conclude  that the district

court did not  commit clear  error.  Accordingly,  we affirm  the                                                                affirm                                                                      

decision of the district court.

                               -3-